DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-17 are currently pending on the application, of which claims 1, 5, 7, 9 & 15 are amended, and claim 17 is newly added.
In light of the amendments are previous rejections are withdrawn, and a new ground of rejection is provided below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, as applicant’s argument to claim 9 utilizes the same references, it will be addressed.
With respect to claim 9, applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. While, examiner does agree that the liquid nozzle is not positioned within an flow passage of the nozzle, the claim does not require such. Currently the claim only requires that the liquid nozzle be placed inside an outlet of the air nozzle. Since, the air nozzle is defined as the ref 7 of Fig.2, the liquid nozzle is thereby within the outlet of the air nozzle.
Claim Interpretation
In claims 11-12 and 15 applicant states a “pressurized chamber”. For examination purposes pressurized will be understood to be anything above atmospheric pressure. 
The phrase “generally vertical direction”, as used in claim 10, will be interpreted to mean that the slot shape must be more vertical than horizontal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (US20170225660A1) in view of Hahn (WO2018188822A1).
As to claim 1, Trebouet discloses a sensor apparatus (abstract, see Fig.1) comprising: a housing (Fig.1 ref 1) attachable to a vehicle and including a panel (Fig.1 ref 10), the panel including a port (best seen in Fig.3, portion where ref 2 is placed); a sensor window positioned in the port (Fig.2 ref 2); a liquid nozzle fixed relative to the housing (Fig.3 ref 4 and better seen in Figs.4a-4b ref 40) and aimed at the sensor window [0024], the liquid nozzle positioned in a first direction from the port along the panel; and a tunnel (Fig.2 ref 5 including ref 70) extending along the panel and positioned in an opposite direction from the nozzle (see [0025], stating a single opening). The tunnel is formed in an annular collar (Fig.3 ref 3) which is raised above the panel and projects from it [0022-0023], thereby the collar extends outward from the panel. Since at least some part of the tunnel is provided in the collar which extends outward from the panel, the end of the tunnel defined by an opening (Fig.2 ref 50) would also extend outward from the panel. Trebouet does not explicitly disclose the nozzle being in a first horizontal direction from the port along the panel, and conversely the tunnel being located at a second horizontal direction. Rather, Trebouet showcases the nozzle vertically positioned. However, such a feature is known in the art as evidenced by Hahn.
Hahn discloses an art related sensor cleaning apparatus (abstract), wherein it is known that a nozzle location and collection location may be rotated from a directly vertical position (i.e. placed more horizontally) in order to account for influencing air direction that may occur while driving [0030-0031]. Hahn also discloses that a collection outlet lip (Fig.2 ref 10) may be provided in order to improve collection [0018]. The inclusion of a lip provides a tunnel opening (Fig.2 ref 8) that extends at least some part upwardly and outward from a panel (Fig.2 ref 9)
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzle location of Trebouet to be more horizontally disposed to account for air flow while driving (Hahn [0030-0031]). As the tunnel opening is provided at an opposite direction to the nozzle, the tunnel opening would be located in a second horizontal direction. Assuming arguendo that the tunnel opening is not explicitly outward from the panel, a skilled artisan would also provide a lip to the opening, thereby extending at least some part of the tunnel opening above the panel, in order to improve collection (Hahn [0018]).
As to claim 16, Modified Trebouet teaches the apparatus of claim 1 further comprising a camera include the sensor window as a lens (Trebouet [0022]).

Claim(s) 2-3, 6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (US20170225660A1) in view of Hahn (WO2018188822A1) as applied to claim 1 above, and further in view of Schmidt (US20180361997A1).
As to claims 2-3 & 6, Modified Trebouet teaches the apparatus of claim 1, but does not disclose the presence of an air deflector or air nozzle below said deflector. However, air  deflectors with air nozzles for cleaning sensors are well known in the art as evidenced by Schmidt.
Schmidt discloses an art related sensor cleaning apparatus (abstract) wherein an air nozzle (Figs.3-4 ref 96) is provided under an air deflector (Figs.3-4 ref 76). Both the deflector and nozzle are provided on a panel (Fig.3 ref 62) and the deflector has a ramp oriented in a direction towards the sensor (see Figs.3-4, i.e. reading on a first horizontal direction). The air nozzle allows for drying of the optical surface after washing [0048], while the air deflector enables the creation of an air curtain. The specific configuration of nozzle and deflector prevent any dirt in the deflected air from reaching the optical surface [0044].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Trebouet to include an air deflector and air nozzle under the deflector in order to dry the sensor after washing it (Schmidt [0048]) while also preventing any dirt in the deflected air from reaching the optical surface (Schmidt [0044]). Such a modification would provide a ramp on the same side as the nozzle and directed towards the sensor (i.e. first horizontal direction).
As to claim 8, Modified Trebouet teaches the apparatus of claim 1, but does not disclose the presence of an air nozzle. However, air nozzles for cleaning sensors are well known in the art as evidenced by Schmidt.
Schmidt discloses an art related sensor cleaning apparatus (abstract) wherein an air nozzle (Figs.3-4 ref 96) is provided with on the same side with a liquid nozzle (Figs.3-4 ref 106) in order to dry any liquid that may remain after a liquid nozzle is done spraying [0048]. The apparatus also includes an air deflector (Figs.3-4 ref 76) above the air nozzle which enables the creation of an air curtain. The specific configuration of nozzle and deflector prevent any dirt in the deflected air from reaching the optical surface [0044].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Trebouet to include air nozzles on the same side as the liquid nozzle under a deflector in order to dry the sensor after washing it and ensure dirt from the air does not contaminate the optical surface (Schmidt [0044 & 0048]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (US20170225660A1) in view of Hahn (WO2018188822A1) and Schmidt (US20180361997A1) as applied to claim 2 above, and further in view of Silc (US20160375876A1).
As to claim 4, Modified Trebouet teaches the apparatus of claim 2, wherein the deflector has a lower surface that allows for redirection of air (see Schmidt Fig.3). However Modified Trebouet does not explicitly disclose a concave surface oriented in the second direction or the nozzle being under the deflector. However, such a feature would have been obvious in light of the teachings of Silc.
Silc discloses an art related cleaning apparatus for cleaning imaging device utilizing an air nozzle (abstract). Further Silc discloses the air nozzle having an air deflector portion (Fig.2 ref 220) wherein the deflector has a concave surface (see Fig.2 also [0032]) in order to prevent adhering of dust. The nozzle is located under the deflector and a cross-section of the concave surface, transverse to a horizontal direction, appears to be a continuous arc and understood to be “constant” in cross-section.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the deflector of Modified Trebouet to include the concave surface above the air nozzle as such a configuration prevents adherence of dust (Silc [0032]).	 It is in the purview of a skilled artisan to utilize one known geometry for a deflecting portion in place of another, with a reasonable expectation of success. As the concave surface would direct air towards a second direction, it reads on being oriented in a second horizontal direction. Further, as the specifics of a how the orientation in a second direction is configured is not provided, and the curved portion is continuous, it can be construed as oriented in the second horizontal direction when viewed in a certain manner.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (US20170225660A1) in view of Hahn (WO2018188822A1), Schmidt (US20180361997A1), and Silc (US20160375876A1) as applied to claim 4 above, and further in view of Clukey (US5868867A).
As to claim 5, Modified Trebouet teaches the apparatus of claim 4, but does not teach the cross sectional shape being constant when viewed in a direction transverse to the second horizontal direction. However, such a skilled artisan would find such a feature to be a mere change of shape regarding the concave surface of the deflector (see MPEP 2144 Section IV). See also evidentiary reference Clukey Figs.2-3 ref 38, which showcase an air deflector with a concave surface having a constant cross-sectional shape projected transverse a horizontal axis for the same purpose of directed air towards a transparent optical surface (Fig.2 ref 20).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (US20170225660A1) in view of Hahn (WO2018188822A1) and Schmidt (US20180361997A1) as applied to claim 2 above, and further in view of Jackson (GB2360444A) Papp (US5486139A).
As to claim 7, Modified Trebouet teaches the apparatus of claim 2, wherein the air deflector has a continuous shape which can include a constant cross-section (see Schmidt Figs.3-4, in conjunction with [0036] indicating that the edge ref 80 may not be present). It is not showcased that the shape of the deflector projects from above the port to below the port, however it is well understood that increasing the size of an air deflector increases the amount of coverage the deflected air may achieve (see also MPEP 2144.04 section IV). See also evidentiary reference Jackson which showcases an air deflecting means which extends from one side of a transparent surface to another side (see Figs.9-10 and page 26 lines 9-21). Assuming arguendo that the deflector of Modified Trebouet is not constant in its cross sectional shape, the following alternative rejection is provided. The usage of constant cross sectional deflectors is known in the art, as evidenced by Papp.
Papp discloses an art related optical surface cleaner (abstract) wherein an air deflection surface (Fig.1 ref 12) has a constant cross-sectional shape in order to provide air flow to a transparent optical element (Fig.1 ref 14) for the same purpose of cleaning. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the deflector shape of Modified Trebouet to utilize the shape of Papp in order to provide an air deflector with less complexity. It is in the purview of one of ordinary skill in the art to utilize one known deflector shape in place of another with a reasonable expectation of success, when they are known to provide the same function.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (US20170225660A1) in view of Hahn (WO2018188822A1) and Schmidt (US20180361997A1) as applied to claim 8 above, and further in view of Gokan (US20150151722A1).
As to claim 9, Trebouet teaches the apparatus of claim 8, but does not teach the liquid nozzle positioned in the air nozzle. However, the inclusion of a liquid nozzle within an air nozzle is known in the art, as evidenced by Gokan.
Gokan discloses an art related vehicle mounted camera cleaning device (abstract), wherein an air nozzle (Fig.2 ref 7) also contains at least one liquid nozzle (Fig.3 refs 11a/11b in conjunction with 15a/15b) within the air nozzle. As the liquid nozzle is provided within the air nozzle, it is also provided within the outlet of said air nozzle as well. The configuration of a liquid nozzle within an air nozzle allows for synergistic removal of foreign contaminants using a mist and reduced liquid usage [0037-0039].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Modified Trebouet to include the liquid nozzle within the air nozzle in order to allow for synergistic removal of foreign contaminants using a mist and reduced liquid usage (Gokan [0037-0039]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (US20170225660A1) in view of Hahn (WO2018188822A1) and Schmidt (US20180361997A1) as applied to claim 8 above, and further in view of Greenwood (US3409995A).
As to claim 10, Modified Trebouet teaches the apparatus of claim 8, but does not explicitly disclose the nozzle having a slot shape. However, vertically elongated slots for air nozzles are known in the art, as evidenced by Greenwood.
Greenwood discloses a vehicle drying apparatus (title), which utilizes an air nozzle for drying a vehicle (abstract). The nozzles are disposed on a side of the apparatus (Fig.1 refs 22 & 24) and are provided with vertically elongated slots (Fig.1 ref 26 & 28, Col.3 lines 9-13). The nozzle and slot construction provides a flow of air to be directed horizontally onto an object for drying (Col.2 lines 5-10). Greenwood and Bopp are related in the use of nozzles for vehicle surfaces.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Trebouet to utilize air nozzles with vertically elongated slots in order to provide horizontal air flows to dry the sensor. It is in the purview of one of ordinary skill in the art to utilize one known air nozzle slot configuration for another when they are known to accomplish the same goal. Thus, a skilled artisan would have a reasonable expectation of success utilizing nozzles with vertically elongated slots.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (US20170225660A1) in view of Hahn (WO2018188822A1) and Schmidt (US20180361997A1) as applied to claim 8 above, and further in view of Oba (US20190179140A1).
As to claims 11-12, Trebouet teaches the apparatus of claim 8, wherein the housing includes a pressurized chamber (best seen in Schmidt Figs.3 & 6 ref 94, the piping reading on pressurized chamber) to which the air nozzle is open to (i.e. air nozzle connects to the chamber and is thereby “open to” the chamber). Alternatively, the chamber is not explicitly disclosed to be a physical entity with walls, thus any spatial boundaries that coincide with the housing and encapsulates a part of the housing can be construed to be a chamber. In this case, the airflow from the deflector and nozzles defines an outer boundary (i.e. outermost layer of airflow) and the interior said outer boundary, housing the camera lens (sensor window), can be considered a chamber that is pressurized when air flow is present. Accordingly, the air nozzle is open to said pressurized chamber as it constitutes the air flow that would define said chamber. However, assuming arguendo that the chamber must be a physical entity of the housing in which the sensor is provided, the following alternative rejection is provided. Trebouet does not teach a pressurized chamber to which an air nozzle opens to. However, such a feature would have been obvious in light of the teachings of Oba.
Oba discloses an art related image capture apparatus (abstract) for a vehicle [0002] whose principle objective is to clean off snow or rain (i.e. contaminants) by the use of a spin window around the camera [0003-0006]. Accordingly, Oba utilizes a housing for the camera assembly (see Fig.14 ref 301) wherein pressurized air is blown into the housing in order to maintain the camera in a dry state and effectively prevent water from entering the housing [0331-0332]. Thus, the presence of a spin window and pressurized chamber allow for the benefit of providing increased visibility during bad weather [0003-0006] while maintaining the interior of a housing in which the camera is disposed in a dry state [0331-0332]. The outlet portion of air entering into the chamber reading on an air nozzle (see Fig.14 connection portion from ref 308 to 301 which supplies air into the chamber).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Trebouet such that the housing includes a spin window as the port and a corresponding interior of the housing as a pressurized chamber with a corresponding air nozzle (see Oba Fig.14 connection portion into housing from ref 308 defining a nozzle). Thereby the beneficial aspects of increased visibility during bad weather [0003-0006] and maintaining the interior of a housing in which the camera is disposed in a dry state [0331-0332] is achieved, as disclosed by Oba. Naturally such a modification provides camera within the pressurized chamber and the air nozzle open to said chamber. Although the position of the positive pressure unit within Oba is showcased behind the housing, it is understood that one of ordinary skill in the art is capable of simply and easily rearranging the position of said unit such that is located elsewhere, including on a panel of the housing, so long as it supplies pressure within the chamber (see MPEP 2144.04 section VI). 

Claim(s) 13-14 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (US20170225660A1) in view of Hahn (WO2018188822A1) as applied to claim 1 above, and further in view of Schmidt (US20190210570A1).
As to claim 13, Modified Trebouet teaches the apparatus of claim 1, wherein the port is a first port and the sensor window is a first sensor window. Modified Trebouet does not explicitly disclose the presence of second ports and second sensor windows. However, one of ordinary skill in the art realizes that such features are merely indicative of duplication of the already existing elements (see MPEP 2144.04) to clean multiple proximate sensors, which is a well-known concept in the art. Furthermore, the presence of multiple cameras on a single sensor apparatus is known in the art, as evidenced by Schmidt.
Schmidt discloses an art related sensor cleaning apparatus for an autonomous vehicle (abstract also [0034 & 0040]), wherein it is known that sensor housings can accommodate multiple sensors (see Fig.2 refs 200 & 110, also [0041]). The sensors allow for collecting of data external to the vehicle [0041]. Figs.5-7 depict an exemplary showing of a single one of the sensors and the associated nozzles to clean it.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Trebouet such that multiple sensors/cameras are provided in the housing, in order to allow for usage in autonomous vehicles (Schmidt [0041]). It is further noted that the inclusion of the multiple sensors indicates a second sensor, which would retain all the characteristics to the first (i.e. ports, windows, nozzles, tunnels, etc.). It is in the purview of one of ordinary skill in the art to duplicate already present structures, especially when it is known to do so in the art (see MPEP 2144.04).
As to claim 14, Modified Trebouet teaches the apparatus of claim 13, wherein the tunnel leads from the first opening to under the first port (see Trebouet Fig.1 reservoir/pump is located under the assembly, thus at some point the tunnel exists under the first port). Although Modified Trebouet does not showcase the tunnel existing under the second port, such a feature would have been obvious in the situation where the second port is a port located closer to the reservoir than the first port and adjacent to the first port (see Schmidt Fig.2). More specifically, Trebouet already indicates that the tunnel would exist at some point below the first port and Schmidt showcases that the corresponding sensor windows/ports are adjacent to each other. Thus, at least some portion the tunnel would travel at least some portion below the second port in order to arrive at the reservoir/pump. Accordingly, such a limitation is a mere rearrangement of parts with a certain nomenclature defining a first and second port positions among the plurality of port positions, without any change in the operation of the cleaning device (see MPEP 2144.04 Section VI). Thus, such a configuration would be obvious to skilled artisan to try, with a reasonable expectation of success.
As to claim 17, Modified Trebouet teaches the apparatus of claim 13, wherein the opening is positioned opposite the nozzle (Trebouet [0025]), which would prevent liquid from reaching the second window. It is also noted that the raised collar and/or lip structure would doubly ensure such an effect (see Hahn Fig.2 ref 10 & Trebouet [0022-0023]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US20170225660A1) in view of Hahn (WO2018188822A1) and Schmidt (US20190210570A1) as applied to claim 13 above, and further in view of Oba (US20190179140A1) and evidentiary reference Schmidt (US20180361997A1 denoted here as S1).
As to claim 15, Modified Trebouet teaches the apparatus of claim 13, further comprising a first sensor and first sensor window (Trebouet Fig.3 ref 2 and portion where ref 2 is disposed) and second sensors a second sensor window on the panel (see Trebouet Fig.3 in conjunction with Schmidt Fig.2). Trebouet does not teach an air nozzle on the panel and a chamber to which the air nozzle opens while housing the sensors. However, such a feature would have been obvious in light of the teachings of Oba.
Oba discloses an art related image capture apparatus (abstract) for a vehicle [0002] whose principle objective is to clean off snow or rain (i.e. contaminants) by the use of a spin window around the camera [0003-0006]. Accordingly, Oba utilizes a housing for the camera assembly (see Fig.14 ref 301) wherein pressurized air is blown into the housing in order to maintain the camera in a dry state and effectively prevent water from entering the housing [0331-0332]. Thus, the presence of a spin window and pressurized chamber allow for the benefit of providing increased visibility during bad weather [0003-0006] while maintaining the interior of a housing in which the camera is disposed in a dry state [0331-0332]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Trebouet such that the housing includes an air nozzle, a spin window as the port, and a corresponding interior of the housing as a pressurized chamber. Thereby the beneficial aspects of increased visibility during bad weather [0003-0006] and maintaining the interior of a housing in which the camera is disposed in a dry state [0331-0332] is achieved, as disclosed by Oba. Naturally such a modification provides camera within the pressurized chamber and the air nozzle open to said chamber. Although the position of the positive pressure unit within Oba is showcased behind the housing, it is understood that one of ordinary skill in the art is capable of simply and easily rearranging the position of said unit such that is located elsewhere, including on a panel of the housing, so long as it supplies pressure within the chamber (see MPEP 2144.04 section VI). See also evidentiary reference S1 Figs.3-4, which showcases that an air nozzle and liquid nozzle can be provided on the same side.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bopp (US20210086727A1) showcases a sensor apparatus with a tunnel and liquid nozzle (Fig.5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bothe (DE10225151A1) showcases a sensor apparatus with air deflecting portions (Fig.1-6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schutz (DE102016101744A1) discloses a sensor apparatus with a tunnel for collecting liquid (Figs.4 & 9).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hattori (US20120117745A1) discloses a sensor apparatus with a tunnel extending beyond a front panel (Fig.41B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoetzer (US20030155001A1) discloses an air deflector with a ramp like projection that allows for air at a perpendicular to a lens to be redirected for cleaning purposes (Fig.4)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao (US20170036647A1) discloses a vehicle sensor cleaner apparatus (abstract) with multiple cameras formed on a housing and a nozzle (Figs.2-7 & 10-11).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grasso (US20190071058A1) discloses an art related optical detection system for a vehicle (abstract), wherein the optical system utilizes a housing (ref 3) in which a camera (refs 5 & 11) is provided along with liquid nozzles (ref 27) and an air flow generator (ref 19). The system utilizes a heated [0045] mesh grate (ref 8) in front of a sensor window in order to defrost ice that may obstruct a view of the camera and also protect camera from build-up of foreign contaminants [0013]. To this effect, the air flow generator creates a flow positive pressure [0051] air (ref 23) within the housing (thereby defining a pressurized chamber) in order to prevent adhering contaminants and provide a cleaning effect [0056-0058].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fleury (FR3086623A1) discloses a vehicle sensor cleaner (abstract) that utilizes air deflecting elements (see Figs.3-6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boegel (US20140104426A1) discloses a vehicle camera cleaner (abstract) that utilizes air deflectors of different sizes and shapes in order to clean a camera (see Figs.1-4 & 13-14).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raghu (US5820026A) discloses a windshield washer (abstract) wherein the nozzle shape acts as an air deflector in order to provide desired cleaning results (see Figs.1-2 & 6-7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuwae (US20200159010A1) discloses a sensor cleaning housing (abstract) utilizing an air nozzle with an air chamber in order to clean a camera (see Figs.17-18).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711